      Case 3:17-cv-02183-MEM Document 66-1 Filed 08/21/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                              :
                                           :
                               Plaintiff   :      CIVIL ACTION - LAW
                                           :
         v.                                :
                                           :
SUSQUEHANNA COUNTY,                        :      NO. 3:17-CV-2183-MEM
                                           :
                             Defendant     :



                                    ORDER

      AND NOW this ______ day of ________________________, 2020, upon

consideration of Motion In Limine Of Defendant Susquehanna County To

Preclude Evidence Protected by Attorney-client privilege, it is HEREBY

ORDERED that said Motion is GRANTED.



                                           BY THE COURT:


                                           ____________________
